Case: 19-60598      Document: 00515295071         Page: 1    Date Filed: 02/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                      February 3, 2020
                                      No. 19-60598
                                                                       Lyle W. Cayce
                                                                            Clerk

BRYN ELLIS,

                                                 Petitioner-Appellant

v.

RON KING, Superintendent,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CV-850


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Bryn Ellis, Mississippi prisoner # 186582, requested a certificate of
appealability (COA) in order to appeal from the district court’s dismissal with
prejudice of his 28 U.S.C. § 2254 application as time barred. Ellis’s death
during the pendency of his COA motion has rendered his § 2254 application
moot. See Soffar v. Davis, 653 F. App’x 813, 814 (5th Cir. 2016) (citing Knapp
v. Baker, 509 F.2d 922, 922 (5th Cir. 1975)).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60598    Document: 00515295071     Page: 2   Date Filed: 02/03/2020


                                 No. 19-60598

      Accordingly, we DENY as unnecessary Ellis’s motion to expedite
consideration of his COA motion, GRANT Ellis’s COA motion, VACATE the
district court’s judgment, and REMAND the case with direction to dismiss
Ellis’s § 2254 application as moot.




                                      2